 
Exhibit 10.1

 
ENERGY PARTNERS, LTD.

 
2006 LONG TERM STOCK INCENTIVE PLAN

 
CASH-SETTLED RESTRICTED SHARE UNIT AGREEMENT
 
 
NAME
NUMBER OF RESTRICTED SHARE
UNITS
 
GRANT DATE
     



This Agreement confirms the grant to you of           Restricted Share Units
with respect to Common Stock of Energy Partners, Ltd. (the “Company”) under the
Company’s 2006 Long Term Stock Incentive Plan (the “Plan”), a copy of which has
been delivered to you and is made a part hereof, upon the following terms and
conditions and the terms and conditions of the Plan.  The terms used in this
Agreement shall have the same meaning as in the Plan, unless the context
requires otherwise, and except that “Restricted Share Units” shall refer only to
the restricted share units granted pursuant to this Agreement.
 
1.  
Restricted Share Units - Each Restricted Share Unit shall represent the right to
receive in cash the Fair Market Value of one share of Common Stock of the
Company at the end of the Restricted Period (as hereinafter defined) if and only
if you vest in such Restricted Share Unit pursuant to Section 4 below.  The
Restricted Period with respect to each Restricted Share Unit is the period
beginning on the grant date of the Restricted Share Units and ending on the date
on which the applicable Restricted Share Unit becomes payable pursuant to
Section 6 below or is forfeited pursuant to Section 5 below.

 
2.  
No Rights as Shareholder - You shall have none of the rights of a shareholder of
the Company with respect to any shares of Common Stock of the Company by reason
of this award of Restricted Share Units.

 
3.  
Non-transferable - You may not sell, transfer, assign, pledge, or otherwise
encumber or dispose of any Restricted Share Units.

 
4.  
Vesting - Your Restricted Share Units shall vest as follows:  (i) as to
one-third of the Restricted Share Units on            , (ii) as to an additional
one-third of the Restricted Share Units on                , and (iii) as to the
remaining one-third of the Restricted Share Units on                ; provided,
however, that all of the Restricted Share Units shall become 100% vested upon a
Change of Control (as defined in Exhibit A to this Agreement).

 
5.  
Termination of Employment -In the event of your termination of employment for
any reason during the Restricted Period, all Restricted Share Units which have
not vested pursuant to Section 4 above shall be forfeited and the Company may
take any action necessary to effect such forfeiture without any further notice
to you.

 

 
 

--------------------------------------------------------------------------------

 

 
 
6.  
Payment - If any Restricted Share Units vest pursuant to Section 4 above, you
shall receive in cash an amount equal to the product of (i) the Fair Market
Value of a share of Company Common Stock on the applicable vesting date and (ii)
the number of Restricted Share Units vesting on that vesting date.  Such payment
shall be made within 60 days after the applicable vesting date.

 
7.  
No Dividend Equivalents - You shall not receive any dividend equivalents in
respect of the Restricted Share Units to reflect any dividends payable on shares
of Company Common Stock during the Restricted Period.

 
8.  
Unsecured Creditor Status - This grant of Restricted Share Units constitutes a
mere promise by the Company to pay you the benefits described in this grant (to
the extent vested).  You shall have the status of a general unsecured creditor
of the Company with respect to the benefits payable under this grant.

 
9.  
Withholding - The Company will withhold taxes on any income realized in
connection with the Restricted Share Units.

 
10.  
Miscellaneous - This Agreement (a) shall be binding upon and inure to the
benefit of any successor of the Company; (b) shall be governed by the laws of
the State of Delaware, and any applicable laws of the United States; (c) may not
be amended except in writing; and (d) this grant shall in no way affect your
participation or benefits under any other plan or benefit program maintained or
provided by the Company.  In the event of a conflict between this Agreement and
the Plan, the Plan shall govern.

 

 
-2-

--------------------------------------------------------------------------------

 
 

 
ENERGY PARTNERS, LTD.
 
 
 
By:  ______________________________
        Name:
        Title:



Accepted:
 


 
_____________________________
 


 
Witness:
 


 
______________________________
 
Date:  __________________________
 

 
-3-

--------------------------------------------------------------------------------

 

EXHIBIT A
 
“Change of Control” means and shall be deemed to have occurred if:
 
(a)  any person (within the meaning of the Securities Exchange Act of 1934, as
amended from time to time), other than the Company or a Related Party, is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended from time to time), directly or indirectly, of
Voting Securities representing 25 percent or more of the total voting power of
all the then-outstanding Voting Securities; or
 
(b)  the individuals who, as of May 4, 2006, constitute the Board of Directors
of the Company, together with those who first become directors subsequent to
such date and whose recommendation, election or nomination for election to the
Board of Directors of the Company was approved by a vote of at least a majority
of the directors then still in office who either were directors as of May 4,
2006 or whose recommendation, election or nomination for election was previously
so approved (the “Continuing Directors”), cease for any reason to constitute a
majority of the members of the Board of Directors of the Company; or
 
(c)  a merger, consolidation, recapitalization or reorganization of the Company
or a Subsidiary, reverse split of any class of Voting Securities, or an
acquisition of securities or assets by the Company or a Subsidiary is
consummated, other than (I) any such transaction in which the holders of
outstanding Voting Securities immediately prior to the transaction receive (or,
in the case of a transaction involving a Subsidiary and not the Company,
retain), with respect to such Voting Securities, voting securities of the
surviving or transferee entity representing more than 50 percent of the total
voting power outstanding immediately after such transaction, with the voting
power of each such continuing holder relative to other such continuing holders
not substantially altered in the transaction, or (II) any such transaction which
would result in a Related Party beneficially owning more than 50 percent of the
voting securities of the surviving entity outstanding immediately after such
transaction; or
 
(d) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets other than any such transaction which
would result in a Related Party owning or acquiring more than 50 percent of the
assets owned by the Company immediately prior to the transaction.
 
For purposes of this definition of “Change of Control”:
 
(i)  “Related Party” means (a) a majority-owned subsidiary of the Company; (b)
an employee or group of employees of the Company or any majority-owned
subsidiary of the Company; (c) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any majority-owned subsidiary
of the Company; or (d) a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportion as their
ownership of Voting Securities.
 

 
A-1

--------------------------------------------------------------------------------

 



 
(ii)  “Voting Securities” means any securities of the Company which carry the
right to vote generally in the election of directors.
 



 
A-2

--------------------------------------------------------------------------------

 
